—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted summary judgment dismissing the complaint. In support of their motion, defendants submitted evidence sufficient to demonstrate, as a matter of law, that plaintiff had not suffered a serious injury within the meaning of Insurance Law § 5102 (d) (see, Gaddy v Eyler, 79 NY2d 955; DuMont v Sandhir, 201 AD2d 450; Logan v Laidlaw School Tr., 175 AD2d 568). Plaintiff, in opposition to the motion, failed "to make a prima facie showing of serious injury sufficient to raise a triable issue of fact” (Costa v Billingsley, 127 AD2d 990, 991). (Appeal from Order of Supreme Court, Oneida County, Tenney, J.— Summary Judgment.) Present—Denman, P. J., Green, Fallon, Wesley and Doerr, JJ.